DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9-10, 12-14, 16, and 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance:  The Applicant’s amended elements of independent claim 1, an injection molding hot runner system wherein at a junction point, an insulated temperature sensor is in a pocket wherein “the sensor is located between an upper and a lower insulation”, were not disclosed in prior art.  
The prior art of Kennedy (US20210046685A1), with a Foreign Application Priority (IES2018/0043) filing date of 2/28/2018, teaches an injection molding hot runner system adapted for leak detection during injection molding [0001], wherein the hot runner system comprises a manifold and a housing surrounding the manifold (Fig. 1, item 9, [0062]), wherein the manifold and the housing are spaced apart defining one or more galleries, or pockets (Fig. 1, items 25; [0066]), the manifold comprises one or more junction points (Fig. 1, items 27, 33; [0068]) establishing a connection to a component attached to the manifold [0067], wherein at the at least one junction point area pressure sensor detecting elements (Fig. 1, items 30) is located in the pockets [0067], wherein the sensor is configured to indicate a leak, when getting in contact with the molten plastic due to a leak at the junction point [0068].
The Applicant’s amended element of independent claim 14, “a sensor located in the bore in which the nozzle heater extends; and wherein the sensor is located on/in the nozzle heater or at the upper end of the nozzle heater”, was not disclosed in prior art.  

The Applicant’s amended element of independent claim 18, “wherein the sensor is located in a groove on an outer shell of a nozzle heater”, was not disclosed in prior art.  
The Applicant’s amended element of independent claim 22, a sensor located in the bore in which the nozzle heater extends “wherein the mechanical sensor is a wire configured to break upon contact with the molten plastic”, was not disclosed in prior art.  
The Applicant’s amended element of independent claim 23, a sensor located in the bore in which the nozzle heater extends, wherein “the mechanical sensor has the form of a tube located around the nozzle assembly, configured to get pushed by molten plastic and configured to indicate a relocation”, was not disclosed in prior art.  
The Applicant’s amended element of independent claim 24, “a sensor is located in the bore in which the nozzle heater extends; wherein the sensor is a mesh around the nozzle assembly changing electrical or mechanical or optical behavior upon contact with molten plastic”, was not disclosed in prior art.  
The Applicant’s amended element of independent claim 25, “wherein the sensor is an optical sensor comprising a fibre optic having grooves, which when covered by molten plastic interrupt or reduce light passing through the fibre optic”, was not disclosed in prior art.  

The prior art of Shinji (JP408066939A) teaches an optical sensor that can be used to detect leakage by leaked plastic changing the amount of light received from a determined reference value [0005].  However, Shinji does not teaches a fibre optic having grooves; Shinji instead teaches a gap (Fig. 3, item 6) for the light emitting and receiving optical fibers [0008]. 
These references, alone or in combination with other discovered prior art, do not provide a grounds for rejection of the claims 1, 14, 18, or 22-25.
Therefore, claims 1, 14, 18, and 22-25 are allowable, and their dependent claims 2-7, 9-10, 12-13, 16, and 19-21 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363. The examiner can normally be reached on M-Th 7:30AM - 5:30PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

GREGORY C. GROSSO
Examiner
Art Unit 1748
/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742